DETAILED ACTION
      Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of John E. LaFata (6,135,842 – hereinafter LaFata).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the different axial locations as recited in claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the at least two second cuts".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the at least two second cuts".  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 12-14, and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela et al. (US 2010/0243668 – hereinafter Castela) in view of Mukai et al. (US 2004/0112783 – hereinafter Mukai), Kruchoski et al. (US 2004/0026440 – hereinafter Kruchoski), and LaFata.
Re Claims 1, 4, 6, 7, 9, 12-14, 20, 22, and 24-26:
Castela discloses a dispensing box (10), comprising: a plurality of walls (21, 22, 23) connected to each other and defining an interior volume; the plurality of walls including a top wall (21); a stack of sheet products (60) received in the interior volume; an opening (40) for removing sheet products provided at least in a top wall (21) of the plurality of walls; and a cover member (42) provided so as to at least partly close the opening (40), wherein the plurality of walls is made of a first material, (see paragraph [0021]) the cover member (42) is made of a second material (see paragraphs [00031, 0034, and 0035]), and the second material is more flexible than the first material (see Figs. 1-3), the cover member (42) has a first cut (44) extending along a first direction (left to right), the first cut having a first end (far left side) in the first direction (left to right) and a second end (far right side) in the first direction (left to right) (see Figs. 1-3), but fails to teach the first cut has an extension in the first direction which is at least 70% of an extension of the stack of sheet products in the first direction, and the cover member further has a plurality of second cuts extending from the first cut along a second direction intersecting the first direction, the plurality of second cuts including two second cuts, the two second cuts extending from the first cut at a first position and a second position, respectively, the first position being located between the first end and the second end of the first cut.

Mukai teaches a first cut (2A) has an extension in a first direction which is at least 70% of an extension of the stack of sheet products in the first direction (see Figs. 1-24 and paragraphs [0042, 0043, and 0124]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teaching of Castela with that of Mukai to provide a design choice as known to one of ordinary skill in the art which would reduce the chances of tearing a tissue, and as suggested by Castela, the general opening may be of a number of different shapes (and sizes) as a shape changes the size also.

Kruchoski teaches a cover member further has a second cut (see t shape) extending from a first cut (32) along a second direction intersecting the first direction, the second cut extending from the first cut (32) at a first position (intermediate), the first position (intermediate) being located between a first end and a second end of the first cut (32) (see Figs. 1-7).  Re Claim 12: Kruchoski teaches wherein at least one of a plurality of second cuts (see t shape) extends substantially to an edge of an opening (30, 130) (see Figs. 1-9).  Re Claim 13: Kruchoski teaches wherein a second direction is substantially perpendicular to a first direction (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teaching of Castela with that of Mukai and Kruchoski to provide a design choice as known to one of ordinary skill in the art.

LaFata teaches a plurality of second cuts (80), the plurality of second cuts (80) including two second cuts, the two second cuts extending from a first cut (78) at a first position and a second position (see Fig. 2A), respectively, the first position being located between a first end and a second end of the first cut (78) (see Figs. 1B, 2A, 3, and 4).  Re Claim 6: LaFata teaches wherein the at least two second cuts (80) extend from the first cut towards opposite sides (top and bottom outsides) of the opening (see Fig. 2).  Re Claim 7: LaFata teaches wherein the at least two second cuts (80) extend from the first cut (78) towards a same side (top or bottom outsides) of the opening (see Fig. 2).  Re Claim 9: LaFata teaches wherein the cover member has four second cuts (see Fig. 2A – Examiner notes that being consistent with Applicant’s disclosure and a cut being the opposite side of the main slot, LaFata shows at least six second cuts as also shown in Fig. 2A when the main slot is viewed as separating each cut).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teaching of Castela with that of Mukai, Kruchoski, and LaFata to provide a design choice for a ingress/egress opening film member as known within aperture arts that would allow for both protection of the product within and/or retention of moisture content. 



Further Re Claim 21:
Castela discloses wherein the plurality of walls has two opposing side walls which are connected to each other by the top wall, and the opening (40) extends to the side walls so as to be present also in the side walls (see paragraphs [0026-0027]). 

Further Re Claim 23:
Castela discloses wherein adjacent sheet products in the stack of sheet products are interfolded with each other (see paragraph [0015]).

Further Re Claim 27:
Castela discloses wherein the plurality of walls is made of cardboard (see paragraph [0021]).

Further Re Claim 28:
Castela discloses wherein the cover member is made of a plastic material (see paragraphs [0031, 0034]).

Further Re Claim 29Castela discloses wherein the stack of sheet products is received in the interior volume in a substantially uncompressed state (see Fig. 2).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela in view of Mukai, Kruchoski, and LaFata and further in view of North et al. (5,415,320 – hereinafter North).
Re Claim  15:
Castela in view of Mukai, Kruchoski, and LaFata teaches the device of claim 1, but fails to teach wherein the width of an opening in a direction perpendicular to the longitudinal direction of the opening is at least 30% of a length of the opening in the longitudinal direction of the opening.

North teaches wherein the width of an opening in a direction perpendicular to the longitudinal direction of the opening is at least 30% of a length of the opening in the longitudinal direction of the opening (see col. 4 line 60 to col. 5 line 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teaching of Castela in view of Mukai, Kruchoski, and LaFata with that of North to provide a design choice as known within the art.

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela in view of Mukai, Kruchoski, and LaFata and further in view of Bates et al. (3, 239,097 – hereinafter Bates).
Re Claim 30:
Castela in view of Mukai, Kruchoski, and LaFata teaches the device of claim 1, but fails to teach wherein the cover member has a thickness in the range of 60 um to 80 um.

Bates teaches wherein a cover member (38, 40) has a thickness in the range of 60 um to 80 um (see claim 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teaching of Castela in view of Mukai, Kruchoski, and LaFata with that of Bates to provide a design choice as known within the art for a selection of material for a particular use.


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castela in view of Ho et al. (US 6,672,475 – hereinafter Ho), Kruchoski, and LaFata. 
Re Claims 31:
Castela discloses a dispensing box (10), comprising: a plurality of walls (21, 22, 23) connected to each other and defining an interior volume; the plurality of walls including a top wall (21) and two opposing side walls (22) which are connected to each other by the top wall (21); a stack of sheet products (60) received in the interior volume; an opening (40) for removing sheet products provided at least in a top wall (21) of the plurality of walls; the opening extending to the side walls so as to be present in the side walls (see paragraphs [0026-0027]); and a cover member (42) provided so as to at least partly close the opening (40), wherein the plurality of walls is made of a first material, (see paragraph [0021]) the cover member (42) is made of a second material (see paragraphs [00031, 0034, and 0035]), and the second material is more flexible than the first material (see Figs. 1-3), the cover member (42) has a first cut (44) extending along a first direction (left to right) (see Figs. 1-3), but fails to teach the first cut being formed in opposing side walls and the top wall, and the cover member further has 

Ho teaches a first cut (24) being formed in opposing side walls and the top wall (see Figs. 2 and 3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teaching of Castela with that of Ho to provide a design choice as known to one of ordinary skill in the art.

Kruchoski teaches a cover member further has a second cut (see t shape) extending from a first cut (32) along a second direction intersecting a first direction (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teaching of Castela with that of Ho and Kruchoski to provide a design choice as known to one of ordinary skill in the art.

LaFata teaches a cover member further has a plurality of second cuts (80) extending from a first cut (78) along a second direction intersecting the first direction, the plurality of second cuts (80) extending from different axial locations along the first cut (78) (see Figs. 1B, 2A, 3, and 4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teaching of Castela with that of Ho, Kruchoski, and LaFata to provide a design choice for a ingress/egress opening film member as known within aperture arts that would allow for both protection of the product within and/or retention of moisture content.




Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruchoski in view of Jiro Ishida (US 2004/0164087 – hereinafter Ishida).
Re Claims 32:
Kruchoski discloses a dispensing box (10), comprising: a plurality of walls (16, 18, 20, 22) connected to each other and defining an interior volume; a stack of sheet products (28) received in the interior volume; an opening (near 30 – outlined edge of rectangular-like opening) for removing sheet products provided at least in a top wall (22) of the plurality of walls; and a cover member (30) provided so as to at least partly close the opening (near 30 – outlined edge of rectangular-like opening), wherein the plurality of walls is made of a first material, (see paragraph [0025] – wood, metal, ceramic) the cover member (30) is made of a second material (see paragraphs [0027] – paper, silk, cloth), and the second material is more flexible than the first material (Examiner notes that one of ordinary skill in the art would recognize that ceramic is less flexible than paper, same would apply to other combinations), the cover member (30) has a first cut (32) extending along a first direction (left to right) (see Figs. 1-3), the cover member (42) further has at least one second cut (see t shape) extending from the first cut (32) along a second direction intersecting the first direction (see Fig. 1), but fails to teach the cover member further has at least one third cut extending from the at least one second cut in a third direction intersecting the second direction, the at least one third cut extending towards a center of the opening in a longitudinal direction of the opening, wherein the at least one third cut extends from the at least one second cut at a position spaced away from the first cut.

Ishida teaches a cover member further has at least one third cut (see L shapes and extending pieces from 5A-5C) extending from at least one second cut (5A, 5B, 5C) in a third direction intersecting the second direction (see Figs. 12-17), the at least one third cut extending towards a center of an opening in a longitudinal direction of the opening (see Figs. 12-17), wherein the at least one third cut extends from the at least one second cut (5A, 5B, 5C) at a position spaced away from a first cut (4, 4D).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teaching of Kruchoski with that of Ishida to provide a design choice for an opening as known to one of ordinary skill in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651